Cite as 2013 Ark. 328

                SUPREME COURT OF ARKANSAS
                                             No.


IN RE SUPREME COURT                                Opinion Delivered   September 12, 2013
COMMITTEE ON CIVIL PRACTICE




                                      PER CURIAM


       Stephen Sipes, Esq., of Little Rock, is appointed to the Civil Practice Committee for

a three-year term to expire on July 31, 2016. We thank him for agreeing to serve on this

important committee.

       We reappoint Hon. Robert Gladwin, Arkansas Court of Appeals, of Prairie Grove, and

Hon. Henry Wilkinson, Retired Circuit Judge, of Russellville, to the committee for three-

year terms to expire on July 31, 2016. We thank them for their continued service.

       The court expresses its gratitude to Murray Claycomb, Esq., of Warren, whose term

has expired, for his years of valuable service to this committee.